UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1135



LEONNEL CEDRICK YONTA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   September 11, 2008             Decided:   October 1, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOC.,
PC, Washington, D.C., for Petitioner. Gregory G. Katsas, Acting
Assistant Attorney General, M. Jocelyn Lopez Wright, Assistant
Director, Paul T. Cygnarowicz, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Leonnel Cedrick Yonta, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal from the Immigration Judge’s denial

of   his    applications    for    relief        from    removal.            Yonta         first

challenges      the    finding    that    he     failed        to    show        changed      or

extraordinary circumstances justifying the untimely filing of his

asylum application.        We have reviewed Yonta’s claims and conclude

that   we    lack     jurisdiction    to       review        them.         See     8       U.S.C.

§ 1158(a)(3) (2006); Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th

Cir. 2007); Almuhtaseb v. Gonzales, 453 F.3d 743, 747-48 (6th Cir.

2006) (collecting cases).

             Next, Yonta challenges the finding below that he failed

to qualify for withholding of removal. “To qualify for withholding

of   removal,    a    petitioner     must       show    that        he    faces        a   clear

probability      of    persecution       because        of    his        race,    religion,

nationality, membership in a particular social group, or political

opinion.” Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1984)). Having conducted

our review, we conclude that substantial evidence supports the

finding that Yonta did not establish eligibility for withholding of

removal. Finally, we uphold the finding below that Yonta failed to

demonstrate that it is more likely than not that he would be

tortured if removed to Cameroon.               8 C.F.R. § 1208.16(c)(2) (2008).


                                           2
              Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   the    court   and   argument   would   not   aid   the

decisional process.

                                               PETITION DISMISSED IN PART
                                                       AND DENIED IN PART




                                       3